[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________          FILED
                                                    U.S. COURT OF APPEALS
                                 No. 09-11781         ELEVENTH CIRCUIT
                                                          APRIL 5, 2010
                           ________________________
                                                           JOHN LEY
                                                            CLERK
                      D. C. Docket No. 06-03087-CV-RWS-1

BOB PETERSON,
individually and on behalf of,
FU'S GOLD, LLC,
JOHN USHER,
DEBORAH USHER,
individually and on behalf of,
FULL PLATE, LLC,
JEFF GOLDT,
individually and on behalf of,
WE 3, INC.,
TONY WONG,

                                                                    Plaintiffs-
                                                           Counter-Defendants-
                                                                   Appellants,

ONE BIG MAMA'S, LLC,
TWO BIG MAMA'S, LLC,
HOWARD GOLDT,
H&J GOLDT CORP.,
MIKE HARGREAVES, II,
AMER ABUGHERIR,
individually and on behalf of,
CENTRAL FLORIDA LAND INVESTMENTS, INC.,
RAM003, LLC,
DAVID A. WEINBERG,
individually and on behalf of,
WONG FU'S NOODLE HOUSE, INC.,


                                                         Plaintiffs-Appellants,

THREE BIG MAMA'S, LLC, et al.,

                                                                    Plaintiffs,

EDMUND H. WATKINS, III, et al.,

                                                                   Plaintiffs-
                                                          Counter-Defendants,

                                  versus

H. MARTIN SPROCK, III,
DARYL DOLLINGER,
RAVING BRANDS HOLDINGS, INC.,
MAMA FU'S NOODLE HOUSE, INC.,
MAMA FU'S PEACHTREE, LLC, et al.,

                                                                 Defendants-
                                                           Counter-Claimants-
                                                                   Appellees,

CORPORATE JOHN DOES, X,Y,Z,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                              (April 5, 2010)

                                     2
Before BIRCH and BARKETT, Circuit Judges, and BUCKLEW,* District Judge.

PER CURIAM:

       After careful review of the record and briefs of the parties, as well as having

had the benefit of oral argument, we AFFIRM the judgment of the district court.




*
 Honorable Susan C. Bucklew, United States District Judge for the Middle District of Florida,
sitting by designation.

                                               3